Exhibit 10.2
Summary of 2010 Executive Retention Plan
     Subject to appropriate regulatory approvals, the securities purchase
agreement with Woori Finance Holdings, Inc. (“Woori”) permits Hanmi Financial
Corporation to adopt a severance and retention plan for officers and directors
providing payments in connection with their severance or continued service to us
through the closing date of the transactions with Woori. Our severance and
retention plan provides that each of our executive officers, other than our
Chief Executive Officer, Mr. Yoo, will be entitled to a retention lump sum
payment equal to 3 months of their current base salary on November 1, 2010 or
the termination of their employment, whichever occurs first. In the case of any
termination of our executive officers within 12 months of closing of the
transactions contemplated by the securities purchase agreement, each of our
executive officers, other than Mr. Yoo, will receive a severance lump sum
payment equal to 3 months of their current base salary and 3 months of medical
insurance.

 